Citation Nr: 0832350	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) for the period from 
May 31, 2005, to June 25, 2005. 

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the period beginning June 26, 2006.  

3.  Entitlement to an earlier effective date than May 31, 
2005, for a grant of service connection for PTSD.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  

The issue of entitlement to TDIU will be addressed in the 
REMAND portion of the decision and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since at least May 31, 2005, the veteran's PTSD has 
resulted in severe difficulty in adapting to stressful 
circumstances, including work or a worklike setting.  

2.  PTSD does not result in total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living disorientation to time or 
place; or memory loss.   

3.  A diagnosis of PTSD is not of record prior to a VA 
examination report dated May 31, 2005, and there is no 
document dated or received prior to this date reflecting this 
diagnosis or that otherwise demonstrates entitlement to 
service connection for PTSD arose prior thereto.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent rating for 
PTSD, but no more, from May 31, 2005, are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2007).   

2.  The criteria for an effective date earlier than May 31, 
2005, for a grant of service connection for PTSD are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim adjudicated herein, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date has been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating and 
effective date of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In line with the above reasoning, Vazquez-Flores v. 
Peake (dealing with providing additional notice in cases of 
increased ratings) does not apply to initial rating claims 
because VA's VCAA notice obligation was satisfied when the RO 
granted the veteran's claim for service connection.  22 Vet. 
App. 37 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied with respect to the issues adjudicated below.  The 
veteran's service medical records and VA treatment records 
have been obtained, and the veteran was afforded a VA 
examination to determine the severity of his PTSD in November 
2006.  The reports from this examination contain sufficient 
clinical information to adequately adjudicate the increased 
rating claim decided below.  Neither the veteran nor his 
representative has identified additional pertinent evidence 
that needs to be obtained.  There is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the issues 
addressed below, and the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

II.  Legal Criteria/Analysis
 
A.  Increased Rating for PTSD  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for increased 
compensation for the service-connected disorder at issue 
herein is based on the assignment of the initial rating for 
this condition following the initial award of service 
connection for PTSD.  The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Francisco, 7 Vet. App. at 58.  The Court has 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet App 505 (2007).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  Id.

Total occupational and social impairment from PTSD due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of one's close relatives, own occupation, or own name 
warrants a 100 percent disability rating.  Id.  

The record reflects that the veteran, a combat veteran of the 
Vietnam War, has been diagnosed with PTSD, and that service 
connection has been granted for this condition.  A 10 percent 
rating was assigned effective from May 31, 2005, and a 30 
percent rating has been assigned effective from June 26, 
2006.  The record also reflects that the veteran has been 
granted Social Security benefits due to a primary diagnosis 
of PTSD, with March 2000 listed as the date that the 
disability began for the purpose of these benefits.  The 
record reflects multiple VA psychiatric inpatient admissions 
from 2004 to 2006.  Following such inpatient treatment in May 
2006, the veteran was discharged to a VA domiciliary program.  
Group therapy and pharmacology has also been provided by VA.   

As described by the veteran at a November 2006 VA 
examination, his principal symptoms of PTSD include 
difficulty with sleeping, experiencing of combat trauma, 
avoidance of thoughts and numbing of feelings about this 
trauma, and hyperarousal.  Symptoms include intrusive 
recollections, severe dream disturbances and mild 
psychological reactivity.  He reports daily, disturbing 
recollections of his Vietnam service that, to him, are like a 
movie or television program playing out in front of him.  The 
veteran describes three to four nights of nightmares each 
week, and that he at times awakens in a cold sweat and with a 
rapid heart beat as a result of these nightmares.  He also 
described symptoms of avoidance and numbing, and indicated 
that unless people come to see him, he does not interact with 
others.  The veteran reported that his symptoms of PTSD limit 
his activities, and that he was failing to adequately survive 
living independently outside the inpatient psychiatric ward 
in the domiciliary.  He reported suicidal ideation in the 
past, but not currently. 

Upon examination, the veteran was noted to be markedly 
anxious.  Grooming was unremarkable with the exception of 
unkempt hair.  Mannerisms included tearing when the veteran 
describe symptoms of PTSD, particularly those related to 
traumatic events.  The veteran exhibited body-rocking after 
disclosing symptoms of PTSD which indicated an anxiety 
response to the examiner.  Speech was normal except for a 
fast rate of speech.  The veteran's affect appeared to be 
constricted and anxious, and the veteran described his mood 
as being "fair."  The veteran was oriented to three spheres 
and he did not manifest paranoid ideation or ritualistic 
behavior.  He described an impaired impulse control 
consisting of spending impulsively during manic phases.  
Thought processes were goal directed, logical and coherent 
throughout the examination, but he did admit to hearing 
someone calling his name quite often.  Judgment for 
hypothetical situation was intact, and the veteran's insight 
into his current life situation was apparent.  Remote memory 
was grossly intact.  Impaired occupational functioning due to 
the veteran's psychiatric symptoms were said to include 
concentration deficits interfering with work tasks, 
hypervigilance, a sense of estrangement rendering the veteran 
feeling averse to being around others and frequent and vivid 
intrusive recollections that further interfere with 
concentration abilities.  

During the examination, the Mississippi Scale for Combat-
Related PTSD revealed a score of 152, which was "far above 
the recommended cutoff of 107 for clinically significant 
symptoms of PTSD and is consistent with a diagnosis of PTSD 
with severe symptoms."  Following the examination, the 
Global Assessment of Functioning Score (GAF), was 39, with 
the highest GAF score for the previous year being 42.  These 
scores represent major impairment in several areas, such as 
work, school family relations, judgment, thinking, or mood.  
See Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994).  The examiner commented that his score was 
"based on the seriousness of his symptoms, as well as severe 
impairment in social and occupational functioning [that] has 
resulted in his not living independently outside of the 
Domiciliary for most of the last two years, and having about 
three inpatient psychiatric admissions in the past two 
years."  The examiner also commented that the veteran's PTSD 
accounted for the majority of the veteran's social and 
occupational dysfunction.  In summary, the examiner commented 
that the veteran's "employment and schooling function is 
severely impaired by symptoms of PTSD, including 
concentration deficits, hypervigilance, irritability, 
intrusive recollections and sleep disturbance."  The 
examiner also noted that the veteran's "social, 
interpersonal and recreational functioning is severely 
impaired by his hypervigilance, resulting in his finding it 
aversive to be around places where people tend to gather."  
The diagnoses also included bipolar disorder, but the 
examiner concluded, "[i]n the absence of his bipolar 
disorder and his other physical health problems, the extent 
and severity of his Post Traumatic Stress-Disorder would, in 
this examiner's opinion, result in severe impairment in 
vocational and social functioning." 

The clinical findings above do not demonstrate that many of 
the specific criteria for a rating in excess of 30 percent as 
listed at 38 C.F.R. § 4.130 for PTSD are met.  However, it is 
not expected, especially with the more fully described grades 
of disabilities such as outlined at 38 C.F.R. § 4.130, that 
all cases will show all the specified criteria for an 
increased rating.  38 C.F.R. § 4.21.  Moreover, if two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The evidence above shows severe industrial impairment due to 
the veteran's PTSD, and the criteria for a 70 percent rating 
do encompass symptoms that result in difficulty in adapting 
to stressful circumstances, including work or a worklike 
setting.  Such difficulty is clearly demonstrated by the 
objective clinical evidence above, and the Board thus finds, 
after resolving all reasonable doubt in the veteran's favor, 
that a 70 percent rating for PTSD is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  As the record indicates that the 
veteran has been found to be disabled due to PTSD for the 
purposes of Social Security benefits since March 2000, he has 
not worked for many years (See eg. VA Form 21-8940 wherein 
the veteran reported that he last worked in 1999), and that 
the veteran necessitated VA psychiatric inpatient treatment 
since at least 2004, the Boards finds that the veteran is 
entitled to a rating for 70 percent effective date from the 
date of the grant of service connection, May 31, 2005. 

As for rating in excess of 70 percent, the objective findings 
set forth above do not reflect that the veteran's PTSD 
results in such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; the 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of one's close 
relatives.  As such, a rating in excess of 70 percent for the 
veteran's PTSD is not warranted at any time subsequent to the 
effective date of the initial rating, May 31, 2005.  See 38 
C.F.R. §§ 4.130, 3.400 (2007); Fenderson, supra. 
  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, No. 06-3088 (U.S. 
Vet. App. Sept. 16, 2008); 38 C.F.R. § 3.321(b)(1) (2007).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that granted by this decision is provided for 
certain manifestations of the veteran's service-connected 
residuals, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 70 percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  
 
B.  Earlier Effective Date

The applicable statute and regulations provide that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Emphasis added. 

Service connection for PTSD, in part, requires a diagnosis of 
PTSD under the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 4.125. 

Review of the evidence in this case reveals that PTSD was 
first diagnosed at a VA mental hygiene clinic following an 
evaluation by a psychologist on May 31, 2005.  The evidence 
dated or received prior to that time does not reveal a 
diagnosis of PTSD under the criteria set forth in DSM IV.  As 
such, the Board finds that entitlement to service connection 
for PTSD was not demonstrated prior to May 31, 2005.  38 
C.F.R. § 4.125; Cohen, supra.  Given the controlling legal 
provisions as set forth above, an effective earlier than May 
31, 2005, for the grant of service connection for PTSD thus 
cannot be assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

Entitlement to a 70 percent rating for PTSD effective from 
May 31, 2005, is granted, subject to regulations governing 
the payment of monetary awards. 

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  

Entitlement to an earlier effective date than May 31, 2005, 
for a grant of service connection for PTSD is denied. 

REMAND

The veteran's claim for TDIU was denied by a September 2007 
rating decision to which the veteran was notified in that 
month.  Thereafter, the veteran submitted argument in October 
2007 and February 2008, both of which could reasonably 
construed to represent a notice of disagreement with respect 
to this decision.  As such, the Board is obligated to remand 
the claim for TDIU for the issuance of a statement of the 
case addressing this issue and notification of appellate 
rights.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case and notification of the appellate 
rights with respect to the issue of TDIU.  
38 C.F.R. § 19.26 (2007).  The veteran is 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal with respect to this 
issue must be filed.  38 C.F.R. § 20.202 
(2007).  If the veteran perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review of the issue. 

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


